Citation Nr: 1104212	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Here, the Veteran perfected an appeal of the initial rating 
assigned following the October 2007 grant of service connection 
for post traumatic stress disorder (PTSD).  At that time, the RO 
assigned a 10 percent rating, effective from February 12, 2007.  
In May 2009, the RO increased the evaluation assigned for the 
Veteran's service-connected PTSD to 30 percent, effective from 
February 12, 2007.  As the Veteran is in receipt of less than the 
maximum schedular rating for this disorder, the matter therefore 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing conducted in December 2009.  A copy 
of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

Remand is necessary in this case to obtain another VA 
examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Veteran testified at his video conference hearing in December 
2009 that he worked sporadically and that he had no real friends.  
See page three of hearing transcript (transcript).  He added that 
he had panic attacks two to three times per day, and he also 
complained of memory-related problems.  See page four of 
transcript.  The Veteran also testified that he had trouble 
sleeping.  See page eight of transcript.  In addition, and of 
significant note, he mentioned that he had essentially not 
received any treatment (i.e., counseling) for his PTSD since the 
1980's.  See page nine of transcript.  

The Board also notes that the Veteran was last afforded a VA 
examination for PTSD in August 2007.  This also represents the 
only medical record contained within the entire claims folder 
relating to the Veteran's service-connected PTSD.  This is more 
than three years ago.  In some instances, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).

In this case, the Veteran testified at his December 2009 hearing 
before the Board that he had daily panic attacks and that he 
worked sporadically.  The Board observes that he did not complain 
of panic attacks in the course of his August 2007 VA examination 
and that at that time he informed the examiner that he had no 
difficulty at work.  This represents to the Board an indication 
of allegations of worsening symptoms since August 2007.  

In light of the factors noted above, the Board concludes that, in 
this case, another VA examination is needed to render a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to 
give the Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion that 
further development of the case is necessary.


The Board points out that where a veteran appeals the initial 
rating assigned for a disability, as is the case here, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned.  Fenderson v. West, 12 Vet. App. at 126.  
However, if later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  Thus, in this case, a 
more recent VA examination may provide additional evidence 
showing that a higher initial or staged rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to ascertain the 
current severity and manifestations of his 
service-connected PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including statements 
and testimony supplied by the Veteran and 
the August 2007 VA examination report, and 
to comment on the current severity of the 
Veteran's service-connected disability.  
The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
service-connected PTSD under the applicable 
rating criteria.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), a copy of this 
REMAND and all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.


2.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue in light of 
all the evidence of record.  In so doing, 
the RO should also consider whether 
"staged" ratings are appropriate in light 
of Fenderson.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


